Title: To Thomas Jefferson from Elbridge Gerry, 4 May 1801
From: Gerry, Elbridge
To: Jefferson, Thomas


               
                  My dear Sir,
                  Cambridge 4th May 1801.
               
               By my friend Mr Lee I have an opportunity of writing more freely, than by the post.
               The folly of the mal-contents, in expecting by their siren arts to induce you to exchange the impregnable barriers of vertue & patriotism, for the defenceless transfer of intrigue & corruption, can only be equalled by their desperation & madness. relinquishing your friends, to depend on your enemies, you must have added to the list of those political martyrs, who becoming the victims of their own credulity, have, from the highest elevation, been hurled by their betrayers to the deepest pit of ignominy & oblivion. rely on it, you have nothing to hope from your opponents: in this quarter they have had a meeting, & determined to oppose “the present order of things with their lives & fortunes”; this is unquestionable: & we accordingly see their slanderous batteries, in New York, Boston, Philadelphia, as opened against yourself, republican leaders, republican states, & republicans in general; by printers so utterly devoted to their corrupt service, as not to admit in their gazettes, an answer to the most infamous & groundless calumnies. indeed, before your election, I was informed from undoubted, from high authority, that such an event “would put the constitution to the test.” it is therefore incumbent on you, Sir, as expeditiously as circumstances will permit, to clear the augean stable, of it’s obnoxious occupants; for so intimately connected are they, as that in a common cause, to consider an attack on one, an attack on the whole. these observations I mean only to extend to the inveterate enemies & persecutors of republicanism & republicans; for whilst I hold in veneration an honest anterepublican, & in detestation a dishonest republican, yet, there is no apology in my mind, for a man, who, holding an office under a republican constitution, & bound by his oath & honor to support it, is aiming nevertheless, by the prostitution of his office, & the basest perfidy, to annul & subvert it. I think your attention ought not to be confined, to the securing political agents, in whom you can place implicit confidence, in every important office; but that it should extend to the security of fortresses, magazines, & arsenals; by placing them under the protection of faithful officers & corps, & preventing by proper defences their seizure, or destruction. this precaution seems necessary, even if the country was not infested by a desperate faction; for we have foreign enemies, who are incessant in their endeavors to destroy us. & so far as pickets & trenches are adequate, the expence will be trifling; as the labour may be performed by the military corps. indeed, from the termination of the revolutionary war to this day, I have thot that our military stores have been in too defenceless a state; such as is unparellell’d in any other country. the loss of them, may be fatal, & therefore the risque of them, should, as I conceive, be prevented as much possible. it may be necessary to observe precaution in conducting this matter, if deemed elegible; in order to defeat the arts which will be used to prevent it.
               Too much attention cannot be paid in all the states to the organizing arming & disciplining the militia. the more extensive the plan, the better it will be. had the plan succeeded of a pampered federal militia, it would have destroyed the military spirit which ought to, & in some of the states does pervade all ranks of the people; & under an arbitrary federal Government, would have subjected them to a small contemptible corps of military tools. as to the necessity or great advantage of having a small proportion of our numerous militia; in compleat order to the neglect & disparagement of the rest, to have provisional armies, or established troops under any denomination for the defence of the country, the pretext has been proved by expereince to be rediculous: for if such establishments were not nurseries of vice, immorality & effeminacy, if after the troops have been embodied, cloathed, fed, paid & disciplined twelve months, they would not be inferior to an equal number of our hardy yeomanry, taken from the field & disciplined a few weeks; still have we not seen lately a history of such military feats as were never before recorded, performed by conscripts, forced into the service, & after a few weeks discipline opposed to the best veteran troops in the world? your influence with the republican senators & representatives, may be extended to the states, & be productive of very salutary effects, in this particular.
               You are extremely fortunate in your choice of your principal officers; they are men whose counsel you can rely on, & whose wisdom, application, & firmness render them formidable to our common enemies. Mr Galatin & General Dearborn will it is hoped, find “clues” to unfold the misteries of office burning. twenty five years, eight of which were occupied in a virulent revolutionary war, had revolved & the public papers were preserved without the wise precaution of fireproof offices: but at the critical period of the change if an all wise, pious, patriotic pure, & federal government for that of an impious, philosophical, weak, selfish, & republican administration, two such offices, or rather, their most important papers have been accidentally burnt, without the imputation of blame to any one. this is a curious termination to the history of federalism. I have still too good an opinion of your predecessor, to suppose that he was in the secret; but republicans must have an uncommon gulp, to swallow this […] as a contingency.
               No one conceived that you would confirm the appointments made at the close of Mr Adams’ administration, except such as were perfectly agreable to you. & it is generally expected, that amongst the first acts of the next Congress, will be a repeal of the extraordinary judiciary bill: the design of which was too palpable to elude common observation. in short, my dear Sir, unless the talents & opportunity which you have, are wisely improved to establish republicanism on a solid basis, a parricidal end will be its fate. at least this is my apprehension.
               Mr Adams’ conduct at your inauguration has wounded his real, & been severely censured by his pretended friends. excuse me from any remarks on the subject: your silence shews you do not expect them, I must, however, acknowledge, that his conduct whilst in France, & since my return, towards myself, has by no means been satisfactory.
               The last act of feudal desperation, is an attempt to sever the New England from the other states. this is as weak, as it is wicked. their own party, notwithstanding “the ægis of governing & the temples of religion & justice” may all be “prostituted” to the purpose, would revolt at the measure. the federal constitution as amended, altho not perfect, is under a republican administration, & in co-operation with the state system, an excellent one, & shall ever have my support. the parts which require amendment, I hope will meet the propositions of the next Congress for this purpose.
               The multiplying republican presses, is a measure of the utmost importance: I hope it will be attended to in the N England states.
               Thus have I expressed in haste, & without reserve, my ideas of the important political objects, which ought to be attained by republicans. if the suggestions are not well founded, the only loss will be, of your time in reading them; my time is at my own disposal. but if the hints are just, it will be necessary to regard, in carrying them into effect, the important object which you mention, “harmony & social love among the citizens,” the suaviter in modo, & the fortiter in re.
               The object of Mr Lee is to ascertain whether he is to expect a confirmation of his appointment; he is an honest republican, & worthy man, & I sincerely wish him success.
               This letter supersedes the necessity of writing as I had proposed from New York, & I have only to assure you, my dear Sir, of my sincere & most respectful attachment
               
                  
                     E Gerry
                  
               
             